Citation Nr: 0612632	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran had active service from August 1946 to April 
1948, February 1951 to February 1954, and April 1954 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2005, the veteran's authorized representative 
submitted a statement from the veteran and medical records 
from Scott & White for the stated purpose of reopening a 
"claim for increased evaluation and paragraph 30 benefits."  
This matter is referred to the RO/Appeals Management Center 
(AMC) for appropriate action. 

Pursuant to the Board's April 2006 grant of a Motion to 
Advance on the Docket, this appeal has been advanced on the 
docket because of the veteran's age.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005). 

The appeal is REMANDED to the RO via the AMC in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


REMAND

In the October 2004 Statement of Accredited Representative in 
Appeal Case, the veteran's authorized representative raises 
for the first time an alternative theory of entitlement that 
the veteran's hypertension is secondary to his service-
connected nephrolithiasis, recurrent, with papillitis.  The 
claims file shows that service connection was established for 
nephrolithiasis (formerly ureterolithiasis) in June 1970.  VA 
treatment records include records dated in August 1986 that 
noted that the veteran had a new onset of an elevated blood 
pressure reading (160/92).  It was noted that the veteran had 
not taken his medication, "HCTZ" [hydrochlorothiazide].  
(Treatment records reflect that the veteran had been 
prescribed HCTZ at least as early as in January 1982.)  VA 
treatment records show that the veteran is currently 
diagnosed with hypertension that he controls with medication.  
In an October 2003 letter, S.L., ARNP of VA maintained that 
the veteran had been on antihypertensive medication since 
1994.  As the evidence shows that the veteran is currently 
diagnosed with hypertension and service connection is in 
effect for the disability he contends caused or aggravated 
his hypertension, the Board finds that the veteran should be 
afforded a VA examination and a nexus opinion should be 
obtained on the etiology of his hypertension in order to 
comply with VA's duty to assist the veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA [Veterans Claims 
Assistance Act of 2000] notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, in correspondence dated in November 2002, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Please take 
this opportunity to inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Also, in light of the new theory of entitlement 
raised, please also advise the veteran of what the evidence 
must show to establish entitlement to secondary service 
connection and also request that the veteran provide any 
evidence in his possession that pertains to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This notice should also 
include notice of what the evidence must 
show to establish secondary service 
connection and request that the veteran 
provide any evidence in his possession 
that pertains to his claim in accordance 
with 38 C.F.R. § 3.159(b)(1) (2005).  

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
his hypertension.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the veteran's 
hypertension is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) caused or 
aggravated by his service-connected 
nephrolithiasis, recurrent, with 
papillitis or otherwise attributable to 
his military service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the veteran's claim 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






